OlakksoN, J.,
dissenting: The evidence: The track from the point where plaintiff’s intestate was sitting, in a westerly direction, for a distance of about 3,000 feet, was straight. Shortly before he sat down on the crosstie, while he was walking on the track plaintiff’s intestate staggered between the rails of the track. After he sat down, he leaned over, *504with Ms elbows on Ms knees, and with Ms bead between bis bands. He remained in that position until tbis carpenter by trade was struck and killed by tbe train.
The killing was in daylight, about 5 :30 o’clock p.m., and within the corporate limits of the town of Waynesville. The train was traveling between 40 and 50 miles per hour, in violation of an ordinance of the town of Waynesville, which prescribed a maximum speed for trains operated within the corporate limits of said town of six miles per hour. No effort was made to lower the speed of the train until within about 160 feet of where plaintiff’s intestate was sitting and where be was struck and killed by the train.
In McArver v. R. R., 129 N. C., 380 (384), we find: “Engineers in charge of moving trains are required by the decisions of this Court to exercise reasonable care in observing the track, keeping a diligent lookout for obstructions of any kind, including cattle, horses, and bogs, and also persons who may be helpless or unconscious, or both. And this lookout is not only for the safety of the passengers on the train, but also for the protection of cattle, etc., and of those persons who may be in the condition and situation as just described. If, therefore, an engineer, in the omission of the requirement to keep a vigilant outlook fails to see such a person on the track, or so near to it as to be in peril from a passing train, and could have, by the use of bis appliances, prevented the injury, and failed to do so, then be would be also guilty of negligence,” citing authorities.
In Holman v. R. R., 159 N. C., 44 (45), it is said: “A man lying on the track or sitting on the end of a crosstie at the point where the plaintiff’s body was found could be seen under the headlight of the engine 125 yards, and the defendant’s train that night could have been stopped within that distance from the spot, if running at the rate of not over 8 miles per hour, the speed allowed by the ordinance.” At p. 46 we find: “In Snipes v. Mfg. Co., 152 N. C., 42, the Court says: It is well established that the employees of a railroad company in operating its trains are required to keep a careful and continuous outlook along the track and the company is responsible for injuries resulting as the proximate consequence of their negligence in the performance of their duty,’ ” citing numerous authorities. Triplett v. R. R., 205 N. C., 113.
In Neal v. R. R., 126 N. C., 634 (638), it is written: “These cases bold that it is not negligence on a railroad company where its train runs over a man walking on tbe railroad track, apparently in possession of bis faculties, and in tbe absence of any reason to suppose that be was not. Tbis is put upon tbe ground that tbe engineer may reasonably suppose that tbe man will step off in time to prevent injury.”
*505Right or wrong, this Court has consistently followed the doctrine in the Neal case, supra, but there are many exceptions to this rule. In Ray v. R. R., 141 N. C., 84, Hoke, J., said: “The authorities are to the effect that if the plaintiff is at the time rightfully upon the track or sufficiently near it to threaten his safety, and is negligent, and so brought into a position of peril, if the defendant company by taking a proper precaution and keeping a proper lookout could have discovered the peril in time to have averted the injury by the exercise of proper diligence, and negligently fails to do it, the defendant would still be responsible, though the plaintiff also may have been negligent in the first instance.” These exceptions are to the effect that persons on the track asleep, drunk, helpless, or unconscious, or in a position oblivious to danger, recovery can be had for the negligence of the railroad.
The following is said in Threadwell v. R. R., 169 N. C., 694 (701): “If deceased were asleep on the track, or otherwise helpless, he was negligent, but it was the duty of the defendant’s engineer, after discovering his dangerous position, to have exercised ordinary care in saving him from harm, and it was further his duty, under our decisions, to keep a reasonably careful lookout so as to discern any person who may be on the track in a helpless condition. Arrowood v. R. R. Co., 126 N. C., 629; Gray v. R. R., 167 N. C., 433; Cullifer v. R. R. Co., 168 N. C., at p. 311.”
All the evidence in the present case is to the effect that the plaintiff’s intestate was sitting on the crossties, leaning over, with his elbows on his knees and with his head between his hands. It was daylight and the engineer could have seen him for 3,000 feet, and could have stopped his train in plenty of time to have saved the life of plaintiff’s intestate by keeping a proper lookout, as it was his duty to do. It may be that plaintiff’s intestate was overcome by illness as he sat on the crosstie with his elbows on his knees and his head between his hands.
In Wilson v. R. R., 90 N. C., 69, at pp. 73-4, it is said: “The evidence, including that of the engineer, went to show that the railroad was straight, passing through an open field for a long distance in the neighborhood where the mule was killed. It was about one o’clock in the day, and the engineer could, by reasonable diligence, easily have seen the mule on the road one-half or three-quarters of a mile ahead of the engine; he saw it on the road half a mile ahead and gave the alarm. The evidence is conflicting as to whether or not the speed of the train was slackened; it was moving at about the rate of fifteen miles per hour; the mule ran off, then on the road, and was killed by the engine. Now, if these facts were true, or substantially true, and nothing else appeared, the presumption of negligence was not repelled. Indeed, there was manifest negligence. It was the plain duty of the engineer to slacken the speed, and, if need be, stop the train. In this aspect of the case, the *506court instructed the jury that ‘if the engineer saw the mule upon the track a quarter or a half mile ahead, or could have seen it running on the track, by proper watchfulness, and could have stopped the train before reaching the point where it was killed, then the defendant was guilty of negligence, and the plaintiff was entitled to recover the value of the mule.’ There was evidence tending to prove the case as supposed in this charge, and the plaintiff contended that the evidence proved it. The charge in that view was correct, and is fully sustained by repeated decisions of this Court,” citing authorities. At p. 15 : “It may be conceded that where cattle are quietly grazing, resting, or moving near the road— not on it — and manifesting no disposition to go on it, the speed of the train need not be checked, but the rule is different where the cow or mule is on the road and runs on, then off, along, near to, and back upon it. In such a case, reasonable diligence and care require that the engineer shall slacken the speed, keep the engine steadily and firmly under his control, and, if need be, stop it until the danger shall be out of the way.”
In Snowden v. R. R., 95 N. C., 93, it was held: “Where a horse was feeding within three feet of a railroad track, in plain view of the engineer, who did not slacken the speed of the train, or take other precautions, until the train was within close proximity to the horse, and he had gotten upon the track, it was held negligence.”
In Lewis v. Norfolk Southern R. R. Co., 163 N. C., 33, it was held: “A flock of turkeys are not as alert to danger as cattle, horses, or other more intelligent creatures, though more quickly alarmed by a sudden sharp sound, as the whistle of an approaching railroad locomotive. Hence, the failure of the engineer to blow the whistle of the locomotive when he sees turkeys feeding on or across the track, or should have seen them by a proper lookout, is actionable negligence. The jury may consider the known characteristics of a turkey to run or fly at a sudden sound upon the question as to whether the failure to blow the whistle, under these circumstances, was the proximate cause of the damage inflicted by the train running into them.”
The engineers in the above quoted cases were required to stop to save the lives of mules, horses, and turkeys when on the track, but under the decision in this case, not a human being. It is the age-old cry, when another son of a carpenter said: “How much then is a man better than a sheep.” Matthew, 12th chapter, part verse 12.